IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2014-CP-01212-COA

DOMIANO RATCLIFF A/K/A DOMIANO                                            APPELLANT
LATORIAN RATCLIFF

v.

STATE OF MISSISSIPPI                                                        APPELLEE

DATE OF JUDGMENT:                         08/29/2014
TRIAL JUDGE:                              HON. ROBERT B. HELFRICH
COURT FROM WHICH APPEALED:                FORREST COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   DOMIANO RATCLIFF (PRO SE)
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: KATY TAYLOR GERBER
NATURE OF THE CASE:                       CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                              AFFIRMED - 11/21/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       GREENLEE, J., FOR THE COURT:

¶1.    Domiano Ratcliff appeals the summary dismissal of his second postconviction-relief

(PCR) motion. We find no error and affirm.

                                         FACTS

¶2.    On April 12, 2004, Ratcliff, Channin Wilson, and Jessie Wilson entered the home of

Steve and Renee Spencer in Forrest County, Mississippi, with the intent to rob them. Mark

Turner, the driver, waited in a car outside. Inside the home, Channin held a gun to Steve’s

head and demanded money. Ratcliff held a gun to Renee’s head and demanded her purse.

Steve and Renee complied. Jessie went into the Spencers’ teenage daughter’s bedroom,
grabbed her by the arm, and brought her into the room with her parents. The Spencers’ two-

year-old nephew was also in the house. When Jessie realized that he went to school with the

daughter, he ran out of the house. Ratcliff and Channin ordered the family to the back of the

house. As the family entered a back bedroom, Ratcliff and Channin shot Steve five times in

the back and legs, with at least one shot being fired after Steve fell to the ground. Ratcliff

and Channin then fled.

¶3.    Ratcliff, Channin, Jessie, and Turner were each charged in the Forrest County Circuit

Court with two counts of armed robbery and one count of aggravated assault. On November

5, 2004, Ratcliff entered a blind guilty plea to all three counts. He was sentenced to twenty

years for the first armed-robbery count, twenty years with ten years suspended for the second

armed-robbery count, and twenty years for the aggravated-assault count, for a total of fifty

years to be served consecutively in the custody of the Mississippi Department of Corrections.

¶4.    In 2006, Ratcliff filed a PCR motion, which was summarily dismissed. It does not

appear that Ratcliff appealed the decision. On May 8, 2013, Ratcliff filed a second PCR

motion, arguing that his sentence was disproportionate to two of his codefendants’ sentences,

and seeking to be resentenced accordingly. The circuit court summarily dismissed the motion

as successive-writ barred and time-barred. Ratcliff now appeals.

                               STANDARD OF REVIEW

¶5.    “When reviewing a trial court’s denial or dismissal of a motion for PCR, we will only

disturb the trial court’s factual findings if they are clearly erroneous; however, we review

legal conclusions under a de novo standard of review.” Chapman v. State, 167 So. 3d 1170,



                                              2
1172 (¶3) (Miss. 2015).

                                        DISCUSSION

¶6.      A PCR motion must be filed within three years of the judgment of conviction

following a guilty plea. Miss. Code Ann. § 99-39-5(2) (Rev. 2015). Ratcliff’s judgment of

conviction was entered on November 5, 2004, and his second PCR motion was filed on May

8, 2013, well outside the three-year time limit. Thus, his motion is time-barred. His motion

is also procedurally barred as a successive writ, as it is his second PCR motion. Miss. Code

Ann. § 99-39-23(6) (Rev. 2015). An exception to the procedural bars is made for errors

affecting fundamental constitutional rights. Rowland v. State, 42 So. 3d 503, 506 (¶9) (Miss.

2010).     However, “merely asserting a constitutional-right violation is insufficient to

overcome the procedural bars. There must at least appear to be some basis for the truth of

the claim before the procedural bar will be waived.” Fluker v. State, 170 So. 3d 471, 475

(¶11) (Miss. 2015) (internal citation and quotation marks omitted).

¶7.      Ratcliff argues that his rights to equal protection and due process were violated

because he received a longer sentence than two of his codefendants, Turner and Jessie.

According to Ratcliff, Turner and Jessie received ten-year sentences, while he and Channin

received fifty-year sentences. The record contains no evidence to support Ratcliff’s claim

that Turner and Jessie received ten-year sentences. But even assuming Ratcliff’s claim is

true, it does not establish a constitutional-rights violation. “There are no statutes or case law

stating that a defendant must receive a sentence proportionate to a sentence imposed on an

accomplice.” Young v. State, 919 So. 2d 1047, 1049 (¶7) (Miss. Ct. App. 2005) (quoting



                                               3
Booker v. State, 840 So. 2d 801, 805 (¶9) (Miss. Ct. App. 2003)). Rather, the circuit judge

is to examine each case independently. Id. at 1050 (¶7). “Sentences between co[]defendants

are, often times, different.” Id. at 1049 (¶7).

¶8.    Sentencing is within the circuit court’s discretion, as long as the sentence imposed

falls within the statutory limit. King v. State, 857 So. 2d 702, 731 (¶106) (Miss. 2003). The

maximum sentence for armed robbery is a sentence less than life, if not imposed by a jury.

Miss. Code Ann. § 97-3-79 (Rev. 2014). Ratcliff was sentenced to twenty years each on the

two armed-robbery counts, with ten years suspended. He was nineteen years old at the time

of sentencing, and there is no evidence that either sentence was a life sentence, based on

Ratcliff’s age and life expectancy. The maximum sentence for aggravated assault is twenty

years. Miss. Code Ann. § 97-3-7(2)(a) (Supp. 2016). Ratcliff was sentenced to twenty years

on the aggravated-assault count. The circuit court will generally not be held in error if the

sentence imposed is within the statutory limits. King, 857 So. 2d at 731 (¶107). We find no

error in Ratcliff’s sentence.

¶9.    Further, the circuit court had valid reasons for sentencing Ratcliff and Channin to a

greater term than Turner and Jessie. Ratcliff and Channin shot one of the victims five times,

while Turner waited in the car, and after Jessie had run out of the house. Also, according to

Ratcliff, Turner and Jessie pleaded guilty to only one count of armed robbery, and the other

counts against them were dropped in exchange for their agreement to testify against the other

codefendants. We find no merit to this issue. See Young, 919 So. 2d at 1049 (¶7) (affirming

greater sentence of codefendant who was a habitual offender); Booker, 840 So. 2d at 805 (¶9)



                                                  4
(affirming greater sentence of codefendant when the trial judge considered the number of

charges against each codefendant, their criminal records, the seriousness of the offenses, their

roles in the offenses, and the prosecutor’s sentencing recommendations).

¶10.   We affirm the circuit court’s summary dismissal of Ratcliff’s PCR motion as

procedurally barred.

¶11.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WILSON, WESTBROOKS AND TINDELL, JJ., CONCUR.




                                               5